Citation Nr: 0814094	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  98-08 158A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the hips, to include as due to an undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.

2.  Entitlement to service connection for multiple joint 
arthralgia/multiple joint aches, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.

3.  Entitlement to an effective date earlier than May 1, 
1997, for service connection for pseudofolliculitis barbae 
and keloids of the face, neck and scalp.

4.  Entitlement to an effective date earlier than May 1, 
1997, for service connection for keloids to the torso, back 
and chest.

5.  Entitlement to an effective date earlier than August 30, 
2002, for a 50 percent rating for pseudofolliculitis barbae 
and keloids of the face, neck and scalp.

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
January 1993.  He served in Southwest Asia during the Persian 
Gulf War from October 1990 to July 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
initially from a February 1996 rating action in which the 
Roanoke, Virginia RO (Roanoke RO), inter alia, denied the 
veteran's service connection claims for joint aches as a 
manifestation of an undiagnosed illness.  In July 1996, the 
veteran filed a notice of disagreement (NOD).  In a June 1998 
rating decision, the Roanoke RO, inter alia, granted service 
connection for pseudofolliculitis barbae and keloids of the 
face and anterior chest and assigned an initial 10 percent 
rating, effective May 1, 1997.  In that rating action, the 
Roanoke RO, inter alia, continued its previous denial of 
service connection for multiple joint arthralgias, as due to 
undiagnosed illness, and denied service connection for 
degenerative changes of the hips and for keloids on the back 
and posterior neck, as due to undiagnosed illness.  (The 
Board notes that the RO recharacterized several issues in the 
June 1998 rating action to comport with the veteran's 
statements during VA examinations following the February 1996 
rating action.).  The RO issued a statement of the case (SOC) 
in June 1998; and later the same month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).

In January 1999, the veteran testified at a Board hearing in 
Washington, DC.  A transcript of that hearing is of record.

In March 1999, the Board remanded the matters on appeal to 
the RO for further evidentiary development.  The Board 
pointed out that the veteran's June 1998 substantive appeal 
included an NOD with the June 1998 rating action denial of 
service connection for keloid scarring of the back and 
posterior neck.  On remand, the RO issued an SOC regarding 
that issue in April 1999, to which the veteran filed a 
substantive appeal in May 1999.  In January and May 2000 and 
January 2002, the RO continued the denial of the remaining 
claims (as reflected in supplemental SOCs (SSOCs)).

In September 2002, the veteran was duly notified that the 
Member of the Board (now, Veterans Law Judge) who conducted 
the January 1999 Board hearing was no longer employed by the 
Board and that he had the right to another Board hearing.  As 
the veteran responded that he wanted an additional Board 
hearing.  In February 2003, a Board hearing was held in 
Washington, DC, before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In June 2003, the Board remanded the veteran's service-
connected claims listed in 1 and 2 above to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development.  Subsequently, the appeal 
was transferred to the Baltimore, Maryland RO (Baltimore RO).  
In a June 2004 rating decision, the Baltimore RO granted 
service connection for keloids of the torso, back and chest 
(keloids of the chest were formerly evaluated in conjunction 
with keloids of the face) and for keloids of the posterior 
neck and scalp, assigning each an initial 10 percent rating, 
effective May 1, 1997.  In addition, the RO assigned a 50 
percent rating for pseudofolliculitis barbae and keloids of 
the face, scalp and posterior neck (formerly evaluated in 
conjunction with keloids of the anterior chest), effective 
August 30, 2002.  The following month, the veteran filed an 
NOD with regard to the effective date established for the 50 
percent rating.  In July 2005, the Baltimore RO issued an SOC 
with regard to an effective date earlier than May 1, 1997 for 
grant of service connection for keloids of the torso, back 
and chest and for grant of service connection of 
pseudofolliculitis barbae and keloids of the face, scalp and 
posterior neck.  In a July 2005 rating decision issued in 
August 2005, the Baltimore RO, inter alia, granted service 
connection for left shoulder ligament damage, claimed as 
residuals of trauma to the left clavicle and joint aches, and 
for right wrist ligament damage.  In that rating action, the 
Baltimore RO also denied service connection for degenerative 
changes of the hips, on a direct and presumptive basis, in 
addition to as due to undiagnosed illness.  The same month, 
the Baltimore RO issued an SSOC continuing denial of the 
veteran's claim for service for degenerative changes of the 
hips.  In October 2005, the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) with regard to the denial of his claims for earlier 
effective dates for award of service connection.  Later, in a 
January 2006 rating decision, the Baltimore RO, inter alia, 
granted service connection for right shoulder impingement 
syndrome.  Finally, in a September 2007 rating decision, the 
Baltimore RO, inter alia, denied service connection for a 
bilateral foot disorder.

In January 2008, another Board hearing was held in 
Washington, D.C., before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  The record was 
left open for 30 days.  On two separate occasions in February 
2008, the veteran submitted additional argument and evidence, 
along with waivers of original jurisdiction by the RO.  The 
Board accepts this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.1304 (2007).

As noted above, the veteran has been granted service 
connection for both of his wrists and shoulders; therefore 
these issues are no longer in appellate status.  As a result, 
the only issues remaining on appeal are as described on the 
title page. 

The Board's decision on the claims for earlier effective 
dates for the grant of service connection for 
pseudofolliculitis barbae and for keloids on various parts of 
the veteran's body is set forth below.  For the reasons 
expressed below, the remaining matters on appeal are, again, 
being remanded, along with the issue of entitlement to an 
effective date earlier than August 30, 2002, for a 50 percent 
rating for pseudofolliculitis barbae and keloids of the face, 
neck and scalp, to the RO via the AMC, in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, during the January 2008 
hearing, the veteran raised a claim for an increased rating 
for his service-connected right wrist disability.  As the RO 
has not adjudicated this matter, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim decided herein have been accomplished.

2.  During a VA examination performed on May 1, 1997, the 
first post-service evidence of pseudofolliculitis barbae and 
keloids on various parts of the veteran's body (face, neck, 
torso, chest and back) was documented.

3.  Prior to May 1, 1997, the record contains no statement or 
communication from the veteran that constitutes a claim for 
service connection for a skin disability.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than May 1, 1997, 
for the grant of service connection for pseudofolliculitis 
barbae and keloids of the face, neck and scalp is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2007).

2.  The claim for an effective date earlier than May 1, 1997, 
for the grant of service connection for keloids to the torso, 
back and chest is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this appeal, the September 2005 SOC set forth the 
provisions of 38 C.F.R. § 3.400(b)(2) and explained the 
criteria governing effective dates for direct service 
connection.  Moreover, the veteran has been afforded the 
opportunity to present evidence and argument with respect to 
his claims for earlier effective dates.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the veteran in connection with these matters.  
As will be explained below, these claims lack legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to these claims.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

II. Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record reflects that, during a VA examination performed 
on May 1, 1997, the first post-service evidence of 
pseudofolliculitis barbae and keloids on various parts of the 
veteran's body (face, neck, torso, chest and back) was 
documented.  In a rating decisions issued in June 1998, the 
Roanoke RO initially granted service connection for 
pseudofolliculitis barbae and keloids of the face and the 
anterior chest, effective May 1, 1997.  Subsequently, during 
the pendency of this appeal, in a June 2004 rating decision, 
the Baltimore RO granted service connection for keloids of 
the torso, back and chest (keloids of the chest were formerly 
evaluated in conjunction with keloids of the face) and for 
keloids of the posterior neck and scalp, assigning each an 
initial 10 percent rating, effective May 1, 1997.  In 
addition, the Baltimore RO assigned a 50 percent rating for 
pseudofolliculitis barbae and keloids of the face, scalp and 
posterior neck (formerly evaluated in conjunction with 
keloids of the anterior chest), effective August 30, 2002.  
The effective date of the grant of service connection for 
pseudofolliculitis barbae and keloids on the various parts of 
the veteran's body was based on the date of examination, May 
1, 1997, showing evidence of the veteran's skin disabilities.  
Prior to that date, the veteran had not filed a claim for 
service connection for a skin disability.  The record 
reflects that prior to May 1, 1997, the veteran had filed 
claims for service connection only for the following claimed 
disabilities: high blood pressure (that is, hypertension), 
back pain, a sleep disorder, headaches, and joint aches.

In this appeal, the veteran has requested retroactive 
benefits to the date of discharge from service for the grant 
of service connection for his skin disabilities on the basis 
that he was treated on numerous occasions and had been on 
temporary profiles from shaving during service and that he 
has had these skin disabilities since his discharge from 
service.  

While, as indicated above, the governing legal authority 
authorizes an effective date for the grant of service 
connection as early as the day after the date of the 
veteran's discharge if a claim for service connection was 
filed within one year of discharge, such is not the case 
here.  Simply stated, there was no pending claim for service 
connection for any skin disability prior to May 1, 1997 
pursuant to which the benefits could have been granted.  
There is no documentation in the claims file prior to May 1, 
1997 that can be construed as a claim for service-connected 
benefits for a skin disability, and the veteran has not 
alleged that he filed a claim for service connection for a 
skin disability prior to May 1, 1997.  Hence, the veteran's 
assertions that he has had his service-connected skin 
disabilities since his discharge from service are to no 
avail. 

In this case, there is no document that can clearly be 
construed as a claim for any skin disability filed prior to 
the May 1, 1997 VA examination.  As such, there is no legal 
basis for granting service connection for pseudofolliculitis 
barbae and keloids prior to this date.  Rather, the governing 
legal authority makes clear that, under these circumstances, 
the effective date can be no earlier than that assigned.  See 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.114, 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for pseudofolliculitis barbae and keloids 
earlier than May 1, 1997, is assignable, the claims for an 
earlier effective date for the grant of service connection 
for pseudofolliculitis barbae and keloids must be denied.  
Where, as here, the law and not the evidence is dispositive, 
the matter on appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 




ORDER

An effective date earlier than May 1, 1997, for service 
connection for pseudofolliculitis barbae and keloids of the 
face, neck and scalp is denied.

An effective date earlier than May 1, 1997, for service 
connection for keloids to the torso, back and chest is 
denied.


REMAND

Unfortunately, the claims file reflects that another remand 
of the service connection claims remaining on appeal is 
warranted. 

Initially, the Board notes that additional evidence pertinent 
to the claims remaining on appeal was associated with the 
record after the Baltimore RO issued the SSOC in July 2005.  
This evidence must be considered by the agency of original 
jurisdiction for review and preparation of an SSOC unless 
this procedural right is waived.  Such waiver must be in 
writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  See 
38 C.F.R. § 20.1304(c) (2007).

The Board observes that the physician who performed the 
January 1998 VA joints examination gave an impression of 
multiple joint arthralgias some of which are related to mild 
degenerative changes involving the disc at C6-C7 in the 
cervical spine.  This examiner added that x-rays of the hips 
showed some mild underlying degenerative arthritis involving 
both hips.  Otherwise, there were significant abnormalities, 
and an etiology for the veteran's joint pain other than 
arthralgias secondary to some underlying degenerative changes 
as outlined above was otherwise unclear as none of these 
joints had any evidence suggestive of inflammatory 
arthridities.  On remand, the physician who performed the 
November 2003 VA Gulf War and orthopedic examinations gave a 
diagnosis of multiple joint pains as described above and then 
referred to the orthopedic examination, which primarily 
discussed the cervical and lumbar spine.  These, and 
subsequent, examinations did not discuss the veteran's 
contentions related to degenerative joint disease of the hips 
or hip pain.  Moreover, during the veteran's January 2008 
testimony, he reiterated his claim that he has bilateral knee 
and ankle disabilities due to undiagnosed illness, which is 
characterized by pain and stiffness, or as a result of 
injuries sustained in service, to include those resulting 
from a September 1991 motor vehicle accident.  Service 
medical records show that the veteran was treated for left 
knee strain in May and August 1983, for a left thigh injury 
sustained while playing football in October 1983, for left 
wrist arthritis in April 1985, and for a left femur injury 
due to a September 1991 motor vehicle accident, and for 
multiple trauma and polyarthralgia in October 1991.  No x-
rays were performed in conjunction with these later 
examinations nor were the requested medical opinions given 
with regard to claimed hip, ankle or knee disabilities.  
Thus, another examination is required to remedy these 
defects.  

Unfortunately, as the record still does not contain a medical 
opinion based on full consideration of the pertinent, 
documentary evidence, pursuant to Stegall v. West, 11 Vet. 
App. 268, 271 (1998), a remand for compliance with the 
directives of the Board's June 2003 remand is warranted.  

In light of the above, the RO should arrange for the veteran 
to undergo a VA Persian Gulf War Protocol examination, by a 
physician, at an appropriate VA medical facility.  The 
veteran is hereby advised that, failure to report to the 
scheduled examinations, without good cause, may well result 
in a denial of the claims for service connection to include 
pursuant to the provisions of 38 U.S.C. § 1117.  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the examination.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Richmond and Baltimore VA Medical Centers (VAMCs) dated up to 
July 6, 2007.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Baltimore VAMC 
since July 6, 2007, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the veteran's 
possession, and ensure that its letter to him explains what 
is needed to establish service connection on a secondary 
basis and meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date, as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection remaining on appeal, on the merits.  

With regard to the claim for entitlement to an effective date 
earlier than August 30, 2002, for a 50 percent rating for 
pseudofolliculitis barbae and keloids of the face, neck and 
scalp, the Board notes that the veteran's July 2005 NOD 
specifically included disagreement with the effective date of 
August 30, 2002 for the 50 percent rating for 
pseudofolliculitis barbae and keloids of the face, neck and 
scalp assigned in the June 2005 rating decision.  By filing 
an NOD, the veteran has initiated appellate review of this 
issue.  The next step in the appellate process is for the 
RO/AMC to issue to the veteran an SOC.  See 38 C.F.R. § 19.29 
(2007); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should obtain from the 
Baltimore VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran from July 6, 2007 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence not 
of record that pertains to the claims for 
service connection remaining on appeal, 
to include as secondary to a service-
connected disability or as due to an 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. 
§ 1117.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to 
the veteran meets the notice requirements 
of Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician(s), at an 
appropriate VA medical facility. 

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

Undiagnosed Illness - the veteran should 
be afforded a VA examination by a 
physician, which conforms to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98- 
010).  

a.  The examiner should note and detail 
all reported symptoms of multiple joint 
arthralgia.  The examiner should conduct 
a comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of symptoms of hip, knee, and 
ankle pain and/or arthralgia and state 
what precipitates and what relieves them.

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms of hip, knee, ankle pain and/or 
arthralgia are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examination for 
diagnostic purposes is not needed.

c.  However, if there symptoms of 
multiple joint arthralgia that have not 
been determined to be associated with a 
known clinical diagnosis, further 
specialist examination(s) will be 
required to address these findings, and 
should be ordered by the primary 
examiner.  

d.  In such instances, the primary 
examiner should provide the specialist 
with all examination reports and test 
results, specify the relevant symptoms 
that have not been attributed to a known 
clinical diagnosis and request that the 
specialist determine which of these, if 
any, can be attributed in this veteran to 
a known clinical diagnosis and which, if 
any, cannot be attributed in this veteran 
to a known clinical diagnosis. 

e.  For each diagnosed condition, the 
specialist should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the diagnosed 
disability was (1) incurred in or 
aggravated by service and/or (2) was 
caused or aggravated by a service-
connected disability.  The veteran is 
currently service connected for sleep 
apnea, pseudofolliculitis barbae, 
keloids, lumbosacral strain, degenerative 
changes of the cervical disc at C6-C7, 
hypertension, stress headaches, left 
shoulder ligament damage, right shoulder 
impingement syndrome, right wrist 
ligament damage, and cystic changes of 
the left wrist.  If aggravation of a 
nonservice-connected condition by a 
service-connected disability is found, 
the examining physician should attempt to 
quantify the degree of additional 
disability resulting from such 
aggravation.  If arthritis is diagnosed, 
the examiner should indicate whether it 
was manifested to a compensable degree 
within one year of service discharge (the 
veteran was discharge on January 20, 
1993).

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection remaining on appeal, 
in light of all pertinent evidence and 
legal authority (to include the revised 
authority governing claims associated 
with Persian Gulf War service).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

9.  The RO should issue to the veteran an 
SOC addressing the claim for entitlement 
to an effective date earlier than August 
30, 2002, for a 50 percent rating for 
pseudofolliculitis barbae and keloids of 
the face, neck and scalp.  Along with the 
SOC, the RO must furnish to the veteran a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals), and afford him the applicable 
time period for perfecting an appeal as 
to this issue.

The veteran is hereby reminded that 
appellate consideration of the matter 
identified above (entitlement to an 
effective date earlier than August 30, 
2002, for a 50 percent rating for 
pseudofolliculitis barbae and keloids of 
the face, neck and scalp) may be obtained 
only if a timely appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


